Citation Nr: 1200498	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-04 041	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hemorrhoids. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected hemorrhoids. 

3.  Entitlement to service connection for heart disease to include palpitations as secondary to service-connected hemorrhoids. 

4.  Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling. 

5.  Entitlement to a temporary total disability rating based upon hemorrhoid surgery necessitating convalescence. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1974, and from December 1977 to December 1979. 

This matter comes before the Board of Veterans' Appeals  (Board) from August 2004, December 2005, and September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied entitlement to a disability rating in excess of 10 percent for hemorrhoids, denied service connection for anxiety, diabetes mellitus, hypertension, and heart palpitations, each to include as secondary to service-connected hemorrhoids, and denied entitlement to a temporary total disability rating based upon hemorrhoid surgery necessitating convalescence. 

In April 2010, the Board granted entitlement to service connection to include anxiety disorder as secondary to service-connected hemorrhoids and remanded the remaining claims. 

In a September 2011 written presentation to the Board, the Veteran's representative contended that the Appeals Management Center (AMC) had failed to rate the Veteran's service-connected anxiety disorder.  However, in an April 2010 rating decision, the AMC implemented the Board's grant of service connection and assigned a 30 percent rating for anxiety disorder, effective January 1, 2011.  The Veteran and his representative were advised of that decision, and the record does not contain a notice of disagreement. Hence, the Board does not have jurisdiction over any issues downstream from its grant of service connection. 

Medical evidence has been associated with the claims file since the Veteran's claims were last adjudicated in March 2011.  In regards to the additional medical evidence, in a September 2011 Informal Hearing Presentation, the Veteran's representative submitted a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the claim for temporary total rating was remanded, in part, to afford the Veteran a VA examination.  The examiner was to discuss whether the procedures the Veteran underwent during the pendency of the appeal with respect to his hemorrhoid disorder likely necessitated a period of convalescence of at least on month.  The Veteran was afforded a VA examination in October 2010, but as the Veteran's representative has pointed out, the examiner did not provide any opinion regarding whether the Veteran required a period of convalescence.  

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Because, the examination report does not comply with the Board's remand instructions, another REMAND is necessary. 

VA clinical records dated in January 2011 show that the Veteran was scheduled for a colonoscopy for constipation status post banding of the hemorrhoids five times over the past 10 years with a lot of scar tissue that made it difficult to have a bowel movement.  The February 2011scheduled colonoscopy was cancelled as the Veteran arrived late for the procedure.  A new consult was scheduled and it appears that another colonoscopy was to be rescheduled.  However, records of the consultation and colonoscopy have not been associated with claims file.  

In January 2011, the Veteran reported that he had applied for, and been denied VA Vocational Rehabilitation benefits.  Records pertaining to this application have not been obtained.  As the VA records may have a bearing on the Veteran's claims VA has an obligation to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2) (2011). 

A February 2004 VA treatment record noted that the Veteran was receipt of SSA disability benefits for gastrointestinal problems. The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

Beginning in January 2011, the Veteran was treated for complaints of constipation related to hemorrhoids, which were not present at the time of his October 2010 VA examination.  It appears that his hemorrhoid disorder underwent an increase in severity since his last VA examination.  In light of the outstanding medical records and the apparent increase in severity of the hemorrhoid disorder, the Board also finds that after associating his VA medical treatment records and SSA records with the claims folder, the Veteran must be afforded contemporaneous VA examinations to assess the current severity of his hemorrhoids.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Veteran contends that his diabetes mellitus, hypertension, and heart disease, to include palpitations are all secondary to his service-connected hemorrhoids.  Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2011).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

May 2005 VA treatment records noted that the Veteran felt heart palpitations before and after a bowel movement and was shaky.  A July 2005 VA treatment record revealed that he had elevated Blood Glucose readings and was treated at the emergency room at Uniontown Hospital for a hypertensive episode secondary to being unable to move his bowels.  A January 2011 VA treatment record noted hypertension palpitations when he "strains". The Board finds that a medical examination is necessary because there is evidence that the claimed disabilities may be associated with the Veteran's service-connected hemorrhoids, however, there is not sufficient competent evidence to decide the claim.  38 C.F.R. § 3.159(4).  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

The Court has held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2011, the Veteran submitted a formal claim for TDIU.

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a) (2011). 

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

In January 2005 correspondence, Dr. C.C. stated that due to the Veteran's multiple gastrointestinal problems, gainful employment would be difficult.  On October 2010 VA examination, it was noted that he Veteran was not working.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The evidence does not contain an adequate opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment for which his education and occupational experience would otherwise qualify him.  Although the VA examiner indicated that the Veteran's hemorrhoids were not severe enough to preclude him from obtaining or maintaining any form of gainful employment, the examiner did not provide any rationale for the opinion.  

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the claim for a TDIU is inextricably intertwined with the claim for an increased rating for hemorrhoids as well as for the service connection claims for diabetes mellitus, hypertension, and heart disease to include palpitations.  See Holland v. Brown, 6 Vet. App. 443, 446   (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA. Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for TDIU.  

2.  Obtain and associate with the claims file records from the VA Medical Centers in Pittsburgh, Pennsylvania, dated from March 2011 relating to treatment for hemorrhoids or a psychiatric disability, including records of a rescheduled consult and/or colonoscopy related to hemorrhoids.  All attempts to secure those records must be documented in the claims file. 

3.  Obtain and associate with the claims folder records pertaining to the Veteran's application for VA Vocational Rehabilitation benefits.

4.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. 

5.  The Veteran should be afforded a VA examination to assess whether there is any current diabetes mellitus, hypertension, and heart disease to include palpitations secondary to the service-connected hemorrhoids or anxiety disorder.

The examiner should review the claims file and note such review in the examination report or in an addendum to the examination report.  All tests and studies deemed necessary by the examiner should be performed.

The examiner should provide an opinion as to the etiology of any diabetes mellitus, hypertension, and heart disease to include palpitations and whether it is at least as likely as not (50 percent probability or more) that any diabetes mellitus, hypertension, and heart disease to include palpitations are caused or aggravated by the service-connected hemorrhoids.

In formulating the above opinions, the examiner should specifically acknowledge and comment on May 2005 VA treatment records that noted that the Veteran felt heart palpitations before and after a bowel movement and was shaky; a July 2005 VA treatment record revealed that the Veteran had elevated Blood Glucose readings and was treated at the emergency room at Uniontown Hospital for a hypertensive episode secondary to being unable to move his bowels; and a January 2011 VA treatment record noted hypertension palpitations when he "strains". 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those in conjunction with his service-connected hemorrhoids, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  After the completion of the instructions 1 through 4 above, schedule the Veteran for an examination for the purpose of ascertaining the current severity of his service-connected hemorrhoid disorder. 

The examiner should specifically address whether the Veteran's hemorrhoid disorder is manifested by persistent bleeding with secondary anemia, or with fissures, and attempt to distinguish the complaints attributable to his nonservice-connected ischemic colitis from his service-connected hemorrhoids. 

The examiner should state whether at any time during the pendency of the appeal the Veteran required a period of convalescence of at least one month as a result of surgery or other procedures associated with his hemorrhoids.  

The examiner should specifically comment on the December 2004 colonoscopy report and follow-up treatment records from Dr. C.C. that noted that the Veteran had recent hemorrhoidal bleeding for which he had banding and was convalescing for a time.  
 
The examiner should also opine whether it is at least as likely as not that the Veteran's service-connected disabilities (currently hemorrhoids and anxiety as secondary to hemorrhoids) prevented him from securing or following employment for which his education and occupational experience would otherwise qualify him.  

The examiner should specifically reference the January 2005 letter from Dr. C.C. that indicated that the Veteran was unemployable as a result of his gastrointestinal problems. 

The examiner should indicate that the claims file has been reviewed.  The rationale for all opinions, with citation to relevant medical findings, must be provided. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If, the Veteran's service-connected disabilities do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

9.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case that includes a review of the evidence submitted since the claim was last adjudicated in March 2011.  Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



